Title: Hugh Nelson to Thomas Jefferson, 4 March 1820
From: Nelson, Hugh
To: Jefferson, Thomas


					
						
							Sir,
							
								Washington
								March 4th 1820
							
						
						Presuming that you feel a deep Interest in the decission of the question which of late so deeply much agitated the Country, I presume doubt not a brief statement of its Issue will be agreable—on Friday last, the 2d Int it was finally settled between the two Houses. The Restriction on Missouri as a state was rejected and also in the Country South of 36.° 30′ N. which lies west of Arkansaw—but on the Country west of the State of Missouri and north of this line of lattitude latitude, which is altogether unsettled and over which the Indian Title still exists, as you know, they persevred in asserting that this restriction shoud be imposed. In the House Rep. the majority was in favour of the entire restriction over the state as well as the unsettled Territory—In the Senate the majority was against restricting the State, but had no doubt of the right of restricting the Territory—The result has been the exemption of Missouri & of Arkansa and all the Territory South of the Line of Latitude mentioned—Thus has ended this momentous question, which seemed to threaten most seriously the existence of the Union and the continuance of the Peace of the Country—With a day’s rest I trust we shall regain our good humour and proceed to transact the business of the Country, which for seven weeks past has been almost out of View—
						
							Accept the tender of my respects and allow me to subscribe my self yr obedt hbl st
							
								Hugh Nelson
							
						
					
					
						The Bill for admission of Missouri is still with the President unsigned—The Maine Bill was signed on Friday
					
				